Norval, J.
This appeal is prosecuted from a final order rendered by the court below on June 25,1896. The appeal must be dismissed for want of jurisdiction, since no transcript was filed in this court until. December 26, 1896, which was more than six months after the entry of the final order sought to be reviewed. See Verges v. Roush, 1 Nebr., 113; Glore v. Hare, 4 Nebr., 131; Horn v. Miller, 20 Nebr., 98; Chapman v. Allen, 33 Nebr., 129; Withnell v. City of Omaha, 37 Nebr., 621. The filing of a transcript of the judgment or final order in the appellate court within the time prescribed by statute is a jurisdictional matter which can not be waived by the parties.
Dismissed.